NOW on this 15th day of June, 1983, the request of Nancy J. Schmidt, an attorney of Liberal, Kansas, duly admitted to practice law in the State of Kansas, to voluntarily surrender her license to practice law comes before the court for consideration.
Having fully considered the request of the said Nancy J. Schmidt, the court finds that the surrender of her license to practice law should be accepted.
It Is Therefore Ordered that the surrender of the license to practice law of Nancy J. Schmidt, an attorney of Liberal, Kansas, be and the same is hereby accepted and the Clerk of the Appellate Courts is directed to strike the name of Nancy J. Schmidt from the roll of attorneys authorized to practice law in the State of Kansas.